Name: Council Regulation (EC) No 492/2004 of 8 March 2004 amending Regulation (EC) No 1338/2002 imposing a definitive countervailing duty on imports of sulphanilic acid originating in India and amending Regulation (EC) No 1339/2002 imposing a definitive anti-dumping duty on imports of sulphanilic acid originating, inter alia, in India
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  competition;  chemistry;  international trade;  trade
 Date Published: nan

 Avis juridique important|32004R0492Council Regulation (EC) No 492/2004 of 8 March 2004 amending Regulation (EC) No 1338/2002 imposing a definitive countervailing duty on imports of sulphanilic acid originating in India and amending Regulation (EC) No 1339/2002 imposing a definitive anti-dumping duty on imports of sulphanilic acid originating, inter alia, in India Official Journal L 080 , 18/03/2004 P. 0006 - 0007Council Regulation (EC) No 492/2004of 8 March 2004amending Regulation (EC) No 1338/2002 imposing a definitive countervailing duty on imports of sulphanilic acid originating in India and amending Regulation (EC) No 1339/2002 imposing a definitive anti-dumping duty on imports of sulphanilic acid originating, inter alia, in IndiaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), and in particular Articles 8 and 9 thereof,Having regard to Council Regulation (EC) No 2026/97 of 6 October 1997 on protection against subsidised imports from countries not members of the European Community(2), and in particular Articles 13 and 15 thereof,Having regard to the proposal submitted by the Commission after consulting the Advisory Committee,Whereas:A. PREVIOUS PROCEDURE(1) In July 2002, the Council, by Regulation (EC) No 1338/2002(3), imposed definitive countervailing duties on imports of sulphanilic acid originating in India. On the same day, the Council, by Regulation (EC) No 1339/2002(4), imposed definitive anti-dumping duties on imports of sulphanilic acid originating in the People's Republic of China and India.(2) Within the framework of these proceedings, the Commission, by Decision 2002/611/EC(5), accepted a price undertaking offered by the Indian company Kokan Synthetics & Chemicals Pvt. Ltd (the Company).(3) Imports of sulphanilic acid originating in India, exported to the Community by the Company (TARIC additional code A 398), were exempted from the countervailing and anti-dumping duties by Article 2 of Regulations (EC) No 1338/2002 and (EC) No 1339/2002.B. VOLUNTARY WITHDRAWAL OF AN UNDERTAKING(4) Kokan Synthetics & Chemicals Pvt. Ltd advised the Commission in December 2003 that it wished to withdraw its undertaking voluntarily.(5) Accordingly, Decision 2002/611/EC has been repealed.C. DEFINITIVE COUNTERVAILING AND ANTI-DUMPING DUTIES(6) The investigation which led to the undertaking offered by the Company was concluded by (i) a final determination as to subsidisation and injury by Regulation (EC) No 1338/2002 and (ii) a final determination as to dumping and injury by Regulation (EC) No 1339/2002.(7) Pursuant to Article 13(9) of Regulation (EC) No 2026/97 and Article 8(9) of Regulation (EC) No 384/96, the rate of the countervailing and anti-dumping duty to be imposed on imports produced and exported by the Company must be based on the facts established within the context of the investigations which led to the undertaking. In this regard, in view of recital 67 of Regulation (EC) No 1338/2002 and recital 46 of Regulation (EC) No 1339/2002, it is considered appropriate that the definitive countervailing duty rate be set at a level of 7,1 % ad valorem and the definitive anti-dumping duty rate at the level of 18,3 % ad valorem.D. AMENDMENT OF REGULATIONS (EC) No 1338/2002 AND (EC) No 1339/2002(8) In view of the above, Article 1(3) and Article 2 of Regulation (EC) No 1338/2002, as well as Article 1(3) and Article 2 of Regulation (EC) No 1339/2002 and their corresponding Annexes should be repealed,HAS ADOPTED THIS REGULATION:Article 1Article 1(3) and Article 2 of Regulation (EC) No 1338/2002 and its Annex are hereby repealed.Article 2Article 1(3) and Article 2 of Regulation (EC) No 1339/2002 and its Annex are hereby repealed.Article 3This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 March 2004.For the CouncilThe PresidentD. Ahern(1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 1972/2002 (OJ L 305, 7.11.2002, p. 1).(2) OJ L 288, 21.10.1997, p. 1. Regulation as last amended by Regulation (EC) 1973/2002 (OJ L 305, 7.11.2002, p. 4).(3) OJ L 196, 25.7.2002, p. 1.(4) OJ L 196, 25.7.2002, p. 11, Regulation as amended by Regulation (EC) No 236/2004, (OJ L 40, 12.2.2004, p. 17).(5) OJ L 196, 25.7.2002, p. 36.